           Case 1:19-cv-09617-KPF Document 38 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

ELLIOT MCGUCKEN, an individual,
                                                             Case No: 1:19-cv-09617 (KPF)
                      Plaintiff,

            v.

NEWSWEEK, LLC, a New York Limited
Liability Company; and DOES 1-10, inclusive,                    MEMO ENDORSED
                       Defendant.



                                    NOTICE OF MOTION

          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, and all

prior papers and proceedings herein, defendant Newsweek Digital LLC (“Newsweek”), by its

undersigned counsel, will move this Court, in the United States District Court for the Southern

District of New York, located at 40 Foley Square, New York, New York, at a time and place to

be scheduled by this Court, for an order pursuant to Fed. R. Civ. P. 59(e) and 60(b) and Local

Civil Rule 6.3, granting reconsideration of, or reargument on, the Court’s June 1, 2020 Order

(Dkt. No. 35), and for such other and further relief as the Court may deem just and proper.

          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b), any

opposing and answering papers shall be served within fourteen days of service of the moving

papers, and any reply papers shall be served within seven days after service of the answering

papers.
            Case 1:19-cv-09617-KPF Document 38 Filed 06/16/20 Page 2 of 2



                                       COWAN, DeBAETS, ABRAHAMS &
    Dated: June 15, 2020               SHEPPARD LLP


                                       By:    /s/Nancy E. Wolff
                                                Nancy E. Wolff
                                                Lindsay R. Edelstein
                                                41 Madison Avenue, 38th Floor
                                                New York, New York 10010
                                                Tel: (212) 974-7474
                                                Fax: (212) 974-8474
                                                NWolff@cdas.com
                                                LEdelstein@cdas.com

                                       Attorneys for Newsweek Digital LLC

The Court is in receipt of Defendant's motion for reconsideration. The
Court ORDERS Plaintiff to file a responsive briefing on or before June 30,
2020. The Court further ORDERS Defendant to file a reply briefing on or
before July 10, 2020. The Court STAYS its previously ordered deadlines
regarding the responsive pleading, case management plan, and joint status
letter pending the resolution of the motion for reconsideration.

Dated:     June 16, 2020                      SO ORDERED.
           New York, New York




                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE




                                          2
